PER CURIAM.
Based on the defendant’s confession of error which we accept, the final order under review, which dismisses an information charging the defendant Caswell Robinson with robbery, is reversed and the cause is remanded to the trial court for further proceedings.
The trial court dismissed the subject information on the ground that the defendant passed a polygraph examination concerning the charged robbery. Because the state objected to the said polygraph examination and did not stipulate in writing with the defendant either that such a polygraph test be given or that the results thereof would be admissible in evidence, it is clear that the trial court’s order of dismissal was improperly entered. Davis v. State, 520 *41So.2d 572, 574 (Fla.1988); State v. Perez, 524 So.2d 482 (Fla. 3d DCA 1988).
Reversed and remanded.